CRIST, Judge.
Administrative law case.
After a hearing before the City of St. Charles’ Police and Fire Personnel Board, the St. Charles City Council (following the Board’s recommendation) in March, 1978, *646affirmed the discharge of petitioner Jerry Brown from his employment as a city police officer. The circuit court reviewed and upheld the City Council’s decision and petitioner appeals.
Petitioner complains (1) the charges against him were not specific enough, (2) the City’s corporate existence was not proved, (3) the ordinances, rules and regulations he was charged with violating were not entered in evidence, and (4) the City’s decision is not supported by substantial competent evidence upon the whole record.
The charges were specific enough to allow petitioner to prepare his defense. See Gaffigan v. Whaley, 600 S.W.2d 195, 197 (Mo.App.1980). The City’s corporate existence was never an issue, because petitioner alleged it (and therefore admitted it) in his amended petition for review, thereby obviating the need for proof thereof. Ried v. City of Maplewood, 598 S.W.2d 171, 173 (Mo.App.1980). As for petitioner’s point about the ordinances, rules and regulations, he neither cites authority supporting his point nor explains his failure to do so, and we therefore decline to consider the matter. Thummel v. King, 570 S.W.2d 679, 687 (Mo. banc 1978).
The City’s decision is supported by competent and substantial evidence on the whole record, and no error of law appears. As an extended opinion would have no prec-edential value, we affirm the City’s decision in accordance with Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.